 



EXHIBIT 10.17

SEPARATION AGREEMENT AND RELEASE

     THIS Separation Agreement and Release (“Agreement”) is entered into between
RONALD STAFFIERI (“Employee”) and MICHAELS STORES, INC., and each and all of its
affiliates, however named, for whom Employee has performed services (hereinafter
collectively referred to as “Michaels”).

     WHEREAS, Employee has been an employee and executive officer of Michaels
and in such capacity has performed services for Michaels; and

     WHEREAS, Employee’s employment with Michaels will terminate effective
August 11, 2004; and

     WHEREAS, the parties wish to set forth in full their agreement regarding
certain matters;

     NOW, THEREFORE, in consideration of the covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties do hereby agree as follows:

     Section 1. Termination Date. Employee’s employment with Michaels is
terminated effective August 11, 2004 (“Termination Date”).

     Section 2. Payments. In consideration of Employee’s release and covenants
as stated in this Agreement, despite Employee’s termination effective August 11,
2004, Michaels agrees to make bi-weekly payments equivalent to the amount of
Employee’s base salary and in accordance with Michaels’ customary payroll
practices for up to eighteen (18) months subject to all applicable or customary
withholding requirements (the “Payments”), beginning August 12, 2004 until the
earliest to occur of (a) February 11, 2006; (b) the date prior to February 11,
2006 upon which Employee becomes employed by or performs services for A.C. Moore
Arts & Crafts, Inc., JoAnn Stores, Inc. or Hobby Lobby Stores, Inc. (the
“Selected Companies”) anywhere in North America; or (c) the date upon which
Employee first materially violates any term or provision of this Agreement
(“Payment Period”). Employee agrees to make himself reasonably available to
Michaels’ personnel during the Payment Period to answer questions and provide
information relating to his job responsibilities and duties while employed by
Michaels. Employee acknowledges his continuing duty of loyalty to Michaels.
Except as expressly provided herein, Employee’s right and entitlement to, or
eligibility for, employee benefits including, without limitation, eligibility
for matching contributions by Michaels under Michaels’ Deferred Compensation
Plan or Employee 401(k) Plan shall cease effective August 11, 2004.

     Section 3. Bonus. Despite Employee’s termination effective August 11, 2004,
in addition to the Payments provided for in Section 2 above, Michaels agrees
that Employee shall remain eligible to receive a bonus for Michaels’ full 2004
fiscal year for the period of February 1, 2004 through January 29, 2005, if
Employee would have earned any bonus under the terms of Michaels’ 2004 Bonus
Plan, to be paid when 2004 bonuses are paid to corporate employees in the normal
course of business. Employee acknowledges and agrees that Employee is not
entitled to any bonus payment for fiscal year 2005.

     Section 4. Stock Options. Employee acknowledges and agrees that the options
to purchase shares of Michaels Common Stock granted to Employee pursuant to the
terms of Michaels’ 1997 Stock Option Plan (the “Options”), shall expire on the
30th calendar day following the Termination Date and that no further vesting of
any such Options shall occur after August 11, 2004.

     Section 5. Prohibition on Insider Trading. Employee acknowledges that
Employee’s legal obligation to refrain from trading in Michaels Stores, Inc.
securities while in possession of material non-public information regarding
Michaels or its securities will continue after leaving Michaels and that after
the Termination Date any transactions by Employee in Michaels Stores, Inc.
securities will be effected by Employee independently of Michaels.

     Section 6. Section 16 Reporting and Liability. Employee acknowledges that,
even though effective as of the Termination Date, Employee will no longer be an
executive officer of Michaels, any transaction by Employee in Michaels Stores,
Inc. securities executed within a period of less than six months of an
opposite-way transaction that occurred while Employee was an executive officer
of Michaels will continue to be subject to the

 



--------------------------------------------------------------------------------



 



reporting and liability provisions of Section 16 of the Securities Exchange Act
of 1934 and the rules promulgated thereunder, and that Employee will remain
responsible for complying with such provisions. Employee further acknowledges
that, within 45 days after the end of Michaels’s fiscal year, all former
executive officers who conducted unreported transactions in Michaels Stores,
Inc. securities during the fiscal year may be required to file a year-end report
with the Securities and Exchange Commission, Michaels and the New York Stock
Exchange, and that Employee’s failure to respond on a timely basis to a request
from Michaels for a written representation that no such filing is due may result
in disclosure in Michaels’s Proxy Statement and Annual Report on Form 10-K that
Employee is delinquent with respect to a required report.

     Section 7. Taxes. Employee shall pay and be solely liable for all income
and other taxes and charges imposed as a result of payments made or other
benefits provided to Employee pursuant to this Agreement.

     Section 8. Outplacement. Michaels agrees to reimburse Employee for, or
directly pay expenses for outplacement services for Employee not to exceed
$5,000.

     Section 9. Health Care Benefits. Through August 11, 2004, Employee will
remain entitled to benefits under Michaels’ officer health insurance plan;
provided, however, that such benefits shall be limited to those that are
reasonable and consistent with Employee’s past practice. During the Payment
Period, Michaels will provide health care benefits to Employee on the same terms
as such benefits are provided to non-officer employees. Employee acknowledges
that he is responsible for the employee portion of the premium for such
non-officer health care benefits which will be deducted from the Payments
provided for in Section 2 of this Agreement. Employee further acknowledges that
he is obligated to notify Michaels at any time prior to the expiration of the
Payment Period of his eligibility for health care benefits with another
employer. Upon the termination of such health care benefits hereunder, Employee
shall be eligible to elect health care continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).

     Section 10. Automobile Expense. Michaels hereby assigns, and Employee
hereby assumes and agrees to pay and perform, effective on and after the
Termination Date, all of Michaels’ rights and obligations under the lease
relating to the 2002 BMW X5, vehicle identification no. 5UXFA53552LP54006,
currently in Employee’s possession. Any and all payments or obligations due or
performable under such lease on and after the Termination Date will be paid or
performed solely by Employee without proration or offset.

     Section 11. Third-Party Litigation. Employee agrees to be available to
Michaels and its affiliates on a reasonable basis in connection with any pending
or threatened claims, charges or litigation in which Michaels or any of its
affiliates is now or may become involved, or any other claims or demands made
against or upon Michaels or any of its affiliates, regardless of whether or not
Employee is a named defendant in any particular case.

     Section 12. Return of Property. Employee shall return to Michaels on or
before August 11, 2004, all property of Michaels in Employee’s possession or
subject to Employee’s control, including without limitation any laptop
computers, keys, credit cards, cellular telephones and files. Employee shall not
alter any Michaels’ records or computer files in any way after August 11, 2004.

     Section 13. Advice in Writing. Employee represents and agrees that Employee
was advised by Michaels in writing, by the letter to Employee enclosing this
Agreement, to consult with an attorney of Employee’s choice prior to signing
this Agreement.

     Section 14. Period of Consideration. Employee represents and agrees that
Michaels has given Employee at least twenty-one (21) days to consider whether to
execute this Agreement and during that time Employee has had this Agreement in
Employee’s possession. Employee may choose to execute this Agreement prior to
the expiration of such 21-day period.

     Section 15. Voluntary Act. Employee represents and agrees that Employee is
fully aware of Employee’s right to discuss any and all aspects of this matter
with an attorney of Employee’s choice, that Employee has carefully read and
fully understands all of the provisions of this Agreement, and that Employee is
voluntarily entering into this Agreement.

2



--------------------------------------------------------------------------------



 



     Section 16. Mutual Release. As a material inducement to Michaels to enter
into this Agreement, Employee hereby irrevocably and unconditionally releases,
acquits, and forever discharges Michaels and each of Michaels’ present and
former stockholders, predecessors, successors, assigns, agents, directors,
officers, employees, representatives, attorneys, divisions, subsidiaries and
affiliates (and agents, directors, officers, employees, representatives and
attorneys of such divisions, subsidiaries and affiliates), and all persons
acting by, through, under or in concert with any of them (collectively,
“Releasees”), or any of them, from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including without limitation attorney’s fees and costs actually incurred), of
any nature whatsoever (other than liabilities, claims, obligations and other
rights arising solely under this Agreement or incurred prior to the Termination
Date hereof under Michaels’ Employee 401(k) Plan or Michaels’ Deferred
Compensation Plan), known or unknown (“Claim” or “Claims”), which Employee now
has, owns, or holds, or claims to have, own, or hold, or which Employee at any
time heretofore had, owned, or held, or claimed to have, own, or hold, against
each or any of the Releasees, which are (a) related to Employee’s employment
with Michaels or any subsidiary or affiliate of Michaels; (b) related to the
termination of Employee’s employment with Michaels or any subsidiary or
affiliate of Michaels, or (c) claims of age discrimination under the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”). Employee
understands and acknowledges that this Agreement does not waive rights or claims
under the ADEA or comparable state law that may arise after the date this
Agreement is executed and does not waive his right to challenge this Agreement’s
waiver of ADEA claims under the Older Workers Benefit Protection Act. Employee
represents and warrants to Michaels that Employee has not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
Claim or any portion thereof or interest therein. As a material inducement to
Employee to enter into this Agreement, Michaels hereby irrevocably and
unconditionally releases, acquits, and forever discharges Employee and each of
Employee’s heirs, assigns, agents, representatives and attorneys, and all
persons acting by, through, under or in concert with any of them (collectively,
“Employee Releasees”), or any of them, from any and all Claims (other than
Claims arising solely under this Agreement or from any fraud or criminal
misconduct by Employee), which Michaels now has, owns, or holds, or claims to
have, own, or hold, or which Michaels at any time heretofore had, owned, or
held, or claimed to have, own, or hold, against each or any of the Employee
Releasees arising by or before the date this Agreement is executed by Employee.
Michaels represents and warrants to Employee that Michaels has not heretofore
assigned or transferred, or purported to assign or transfer, to any person or
entity, any Claim or any portion thereof or interest therein.

     Section 17. Consideration. Employee also acknowledges that the
consideration to be provided to Employee under this Agreement in exchange for
Employee’s execution of this Agreement is in addition to anything of value to
which Employee already is entitled.

     Section 18. Protected Rights. Michaels and Employee agree that nothing in
this Agreement is intended to or shall be construed to affect, limit or
otherwise interfere with the protected right of Employee to file a charge or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). Employee is releasing, however, his right to
any monetary recovery or relief should the EEOC or any other agency pursue
claims on his behalf.

     Section 19. Confidential Information. Employee agrees to hold confidential,
and not to disclose to any person, firm, corporation, partnership or agency, any
trade secret or Confidential Information (as defined below) gained in the course
of Employee’s employment with Michaels concerning Michaels, or any division,
subsidiary or affiliate of Michaels, except if such disclosure is required by
law or legal process. “Confidential Information” shall include, without
limitation, information concerning financial affairs, product pricing
information, operating policies and procedures, vendor information and
proprietary statistics or reports. Employee agrees not to remove any
Confidential Information from Michaels, not to request that others do so on
Employee’s behalf, and to return any Confidential Information currently in
Employee’s possession to Michaels.

     Section 20. Nondisclosure of Agreement. Employee agrees that the contents
of this Agreement, including without limitation its terms and any monetary or
other consideration provided for herein, shall not be disclosed, released or
communicated by Employee to any person, firm, corporation, partnership, or other
entity and that all terms of this Agreement shall remain confidential, except
(a) for the purpose of enforcing this Agreement, (b) with respect to disclosures
to members of Employee’s immediate family and Employee’s attorneys, accountants
and potential employers, and (c) to the extent disclosure may be compelled by
court order or legal process. In the

3



--------------------------------------------------------------------------------



 



event that such a disclosure is sought to be compelled from Employee by court
order or legal process, whether by subpoena or otherwise, Employee shall
immediately provide written notice to Michaels of such request and shall also
provide any assistance which is reasonably necessary in order to insure
compliance with this provision of this Agreement. Employee agrees and
understands that this nondisclosure provision is a material provision of this
Agreement.

     Section 21. Non-Denigration. Employee agrees that Employee will not
criticize, denigrate or otherwise speak adversely against Michaels in regard to
past or present activities. Michaels agrees that it will use its best efforts to
cause members of Michaels’ Executive Committee not to criticize, denigrate or
otherwise speak adversely against Employee in regard to past or present
activities.

     Section 22. Non-Interference with Business Relationships. Employee agrees
that for a period of eighteen (18) months from and after the date of this
Agreement, Employee will not solicit, entice or otherwise induce any employee of
Michaels, or any division, subsidiary or affiliate of Michaels, to leave the
employ of Michaels, or any division, subsidiary or affiliate of Michaels, for
any reason whatsoever, nor will Employee directly or indirectly hire or aid,
assist or abet any other person or entity in soliciting or hiring any employee
of Michaels.

     Section 23. No Reemployment. Employee agrees not to seek or apply for
reemployment with Michaels or any division, subsidiary or affiliate of Michaels.

     Section 24. Equitable Remedies. Employee expressly affirms and recognizes
that this Agreement contains obligations which, in the event of Employee’s
breach thereof, afford Michaels no adequate remedy at law. As a result thereof,
in the event of Employee’s breach, or threatened breach, of any term or
provision contained in this Agreement, Employee agrees that Michaels shall be
entitled to both temporary and permanent injunctive relief. The right of
Michaels to such relief shall not be construed to prevent Michaels from
pursuing, either consecutively or concurrently, any and all other legal or
equitable remedies available to it for such breach or threatened breach,
specifically including without limitation the recovery of monetary damages.

     Section 25. Expenses of Counsel. In the event that Michaels or Employee
employs legal counsel to enforce any provision of this Agreement or to seek or
obtain relief through legal proceedings on account of a breach or threatened
breach of this Agreement by the other, the prevailing party will be entitled to
reasonable and necessary attorneys’ fees, court costs, disbursements and other
expenses, incurred in connection with the enforcement of this Agreement or its
rights or remedies. Notwithstanding the foregoing, Michaels may not recover fees
expended to enforce or defend an invalid waiver under 29 U.S.C. 626(f) or
comparable state statute, or where the recovery of fees by the prevailing party
is otherwise prohibited by law.

     Section 26. Amendment. This Agreement may be amended, modified or
supplemented only by an instrument in writing executed by both of the parties
hereto.

     Section 27. Assignment. Neither this Agreement nor any right or obligation
created hereby shall be assignable by either party hereto, without the express
written permission of the other party, except by operation of law, including,
but not limited to, the applicable laws of descent and distribution.

     Section 28. Entire Agreement. This Agreement contains the entire agreement
of the parties and supersedes any and all other agreements between the parties
hereto with respect to the subject matter hereof.

     Section 29. CHOICE OF LAW AND VENUE. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND, WHERE
APPLICABLE, FEDERAL LAW. THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE
PERFORMABLE IN DALLAS COUNTY, TEXAS. ALL LEGAL AND EQUITABLE ACTIONS TO
CHALLENGE, ENFORCE OR OTHERWISE DETERMINE THE PARTIES’ RIGHTS RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT WILL BE BROUGHT EXCLUSIVELY IN FEDERAL OR STATE
COURT IN DALLAS COUNTY, TEXAS.

4



--------------------------------------------------------------------------------



 



     Section 30. Enforceability/Reformation. If any court of competent
jurisdiction determines that any of the provisions hereof, or any parts thereof,
are invalid or unenforceable, the other provisions and the remainder of any of
the provisions so impaired shall not thereby be affected and shall be given full
effect, without regard to the invalid provisions or portions of provisions.
Notwithstanding the foregoing, it is the intent of each of the parties that the
provisions of this Agreement be enforced to the fullest extent permitted by
applicable law. If any court of competent jurisdiction determines that any of
the provisions of this Agreement, or any parts thereof, are unenforceable under
applicable laws or public policies, it is the intent of the parties, and the
parties hereby request, that the court reform such provisions in such manner as
such court may determine is necessary to make such provisions enforceable.

     Section 31. Headings. The headings, captions and arrangements used herein
are for convenience only and shall not be deemed to limit, amplify or modify the
terms hereof, nor affect the meaning thereof.

     Section 32. Multiple Counterparts. This Agreement has been executed in a
number of identical counterparts, all of which constitute, collectively, one
agreement; but in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart.

     Section 33. Parties Bound. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective representatives,
heirs, successors and permitted assigns.

     Section 34. Revocation Period. It is expressly agreed that for seven
(7) days following execution of this Agreement by Employee, Employee may revoke
this Agreement after Employee has signed it by delivery or faxing written
notification of revocation to Sue Elliott, Senior Vice President - Human
Resources; it is further expressly agreed by the parties that this Agreement
shall not become effective or enforceable until the seven (7) day revocation
period described above has expired.

     Section 35. Effective Date. On the first calendar day after the expiration
of the 7_day revocation period described in Section 34 above, and if Employee
has not revoked Employee’s acceptance during the revocation period, this
Agreement will become effective. If the Agreement becomes effective, it may not
thereafter be revoked by either party.

     Effective on the eighth calendar day after the date set forth below.

            MICHAELS STORES, INC.
      By:   /s/ Sue Elliott         Title: SVP - Human Resources
          7-28-04             /s/ Ronald S. Staffieri       RONALD STAFFIERI   
          DATE SIGNED: 7-28-04          

5



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENTS

     
STATE OF TEXAS
  §

  §
COUNTY OF DALLAS
  §

     BEFORE ME, the undersigned authority, on this day personally appeared Sue
Elliott, SVP - Human Resources of MICHAELS STORES, INC., a Delaware corporation,
known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that he/she executed the same for the purposes
and consideration therein expressed, in the capacity therein stated and as the
act and deed of said corporation.

     GIVEN MY HAND AND SEAL this 28th day of July, 2004.

                  /s/ Veroncia Larsen       Notary Public in and for the     
State of Texas        Veronica Larsen     October 7, 2005     Notary’s Printed
Name and     Commission Expiration    

     
STATE OF TEXAS
  §

  §
COUNTY OF DALLAS
  §

     BEFORE ME, the undersigned authority, on this day personally appeared
RONALD STAFFIERI, known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledged to me that he executed the same for the
purposes and consideration therein expressed.

     GIVEN UNDER MY HAND AND SEAL on this 28th day of July, 2004.

                  /s/ Veroncia Larsen       Notary Public in and for the     
State of Texas        Veronica Larsen     October 7, 2005     Notary ’s Printed
Name and     Commission Expiration    

6